While defendant was on parole, he and another individual accosted an older man in his garage and stole the man’s car. Thereafter, defendant waived indictment and was charged in a superior court information with burglary in the first degree and two counts of robbery in the second degree. He pleaded guilty to one count of robbery in the second degree in satisfaction thereof. In accordance with the plea agreement, defendant was sentenced as a second felony offender to seven years in prison to be followed by five years of postrelease supervision. He now appeals.
Defendant’s sole contention is that the sentence is harsh and excessive. Based upon our review of the record, we disagree. Defendant has an extensive criminal record and has been arrested a number of times while on parole. During his commission of the crime in question, defendant exhibited violent tendencies by physically overpowering the victim and causing him injuries. In view of this, we find no extraordinary circumstances nor any abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Gorrell, 63 AD3d 1381, 1381-1382 [2009], lv denied 13 NY3d 744 [2009]; People v Stover, 54 AD3d 1068, 1069 [2008]).
Mercure, J.E, Lahtinen, Malone Jr., McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed.